 608DECISIONSOF NATIONALLABOR RELATIONS BOARDInternationalUnion;United Automobile,Aerospaceand Agricultural Implement Workers,UAW, andits Local No.647 andJerrilyn Hatten and CliffordLaughlin and General Electric Company. Cases9-CB-1847-9, 9-CB-1847-10 and 9-CB-1850June 15, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND KENNEDYOn May 21, 1971, Trial Examiner William J.Brown issued the attached Decision in this proceed-ing.Thereafter,Respondent filed exceptions and asupporting brief,theGeneral Counsel filed limitedexceptions and a supporting brief,and ChargingParty General ElectricCompany (herein GE) filedexceptions and a supporting brief.Thereafter,this case was heard on oral argumenton September13, 1971.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer'sDecision in light of the exceptions andbriefs and the oral argument,and has decided toaffirm the Trial Examiner'srulings, findings, andconclusions and to adopt his recommended Orderonly to the extent consistent herewith.The complaint herein alleges that Respondentviolated Section 8(b)(1)(A) of theAct bylevying afine against Charging Parties Hatten and Laughlin,formermembers of Respondent, because theycrossed a picket line subsequent to their resignationsfrom membership in Respondent.The critical facts are undisputed. Respondent andGE were parties to a collective-bargaining agreementwhich expired under its own terms on November 9,1969.On October 26, 1969,Respondent began aneconomic strike and picketing.On February 15,IThe strike settlement agreement contained,inter aim,the followingprovision"Neither the company nor the union will discriminateagainstany employee solely by reason of his participation or non-participation inthe strike "2Art 30, sec 1, of Respondent International's constitution provides thatcharges may be filed against any member who violates the constitution orengages in "conduct unbecoming a member of the Union"Chargesapparently were filed under this general provision,the constitution containsno specific languagemaking it an offense to cross a picket line3 Sec 17 of the International constitution provides thatA member may resign or terminate his membership only if he Is ingood standing,is not in arrears or deliquent in the payment of any duesor other financial obligation to the International Union or to his LocalUnion and there are no charges filed and pending against him. Such1970,Respondent and GE entered into a strikesettlement agreement' and the strike and picketingended the following day.On January 19, 1970, before the end of the strike,Charging Parties Hatten and Laughlin sent letters toGE and Respondent giving notice that they wereresigning frommembership in Respondent. Theletterswere received by Respondent on January 19and 20, respectively.On January 20, the twoindividuals crossed the picket line and returned towork.On June 24, 1970, Respondent levied fines of $100each against Hatten and Laughlin for crossing thepicket line.2 Thereafter, unfair labor practice chargeswere filed by the individual Charging Parties and byGE.Allcharges alleged that Respondent hadviolated Section 8(b)(1)(A) by levying the fines (a) inbreach of the strike settlement agreement, and (b)subsequent to the individuals' resignation fromRespondent.As indicated above, the complaintreferred only to the levying of fines subsequent to theresignations; no reference was made to the strikesettlement agreement.At the hearing, and in his brief to the TrialExaminer, counsel for the General Counsel urgedthat Respondent's conduct was unlawful because itwas taken against individuals who were no longermembers of Respondent when they crossed thepicket line.Respondent's sole defense before the Trial Exam-iner was that the individuals were still members ofRespondent at the time they crossed the picket lineand were, therefore, amenable to discipline. Insupport of this defense, Respondent relies on aprovision of its International constitution3 which setsforth the conditions under which a member mayresign.According to Respondent, since the individu-als did not comply with this provision, their resigna-tions were ineffective and the discipline was lawful.In finding Respondent's conduct violative ofSection 8(b)(1)(A), the Trial Examiner summarilyrejects theGeneral Counsel's contention that theresignationswere effective,notwithstanding theconstitutional provision. Instead, the Trial Examinerfinds Respondent's conduct unlawful because impo-resignationor termination shall be effective only if by writtencommunication,signed by the member,and sent by registered orcertified mail,return receipt requested,to the Financial Secretary of theLocal Union within the ten (10)day period prior to the end of the fiscalyear of the Local Union as fixed by this Constitution,whereupon itshall become effective sixty(60) days after the end of such fiscal year,provided,that if the employer of such member has been authorizedeither by such member individually or by the Collective BargainingAgreement between the employer and the Union to check off themembership dues of such member, then such resignation shall becomeeffective upon the effective termination of such authorization,or uponthe expiration of such sixty(60) day period,whichever is laterThe fiscal year corresponds to the calendar year197NLRB No. 93 LOCAL 647,UNITED AUTOMOBILE WORKERS609sition of the fines contravenes the terms of the strikesettlement agreement and "undercuts the processand practice of collective bargaining."In its limited exceptions, the General Counsel urgesthat the Trial Examiner erred in refusing to find thatRespondent violated Section 8(b)(1)(A) because thefines were levied for conduct engaged in by individu-als subsequent to their resignations.4 We find meritin this contention.Simply stated, the issue is whether or not Hattenand Laughlin effectively resigned their membershipinRespondent before crossing the picket line.Unquestionably, if the resignations were effective,Respondent's attempt to discipline Hatten andLaughlin is unlawful under the doctrine set forth intheBoeingcase.5Respondent contends that the resignations werenot effective because they were not submitted inaccordance with the constitutional provision,supra,which requires that all resignations be submittedwithin the 10-day period preceding the end ofRespondent's fiscal year. Since Respondent's fiscalyear corresponds to the calendar year, only thoseresignations submitted between December 22 and 31would be effective. Moreover, resignations submittedwithin that period only become effective 60 daysafter the end of the year (approximately March 1).6InBoeing,the Board found attempted resignationseffective,notwithstanding the union's contentionthat resignation was precluded by its constitutionwhich made no provision for voluntary resignation.Similarly, inGeneral Service Co., Inc.,7relied on bythe General Counsel, the union's constitution provid-ed that a member could resignonlyif he was in goodstanding and had ceased to be employed in anindustry within the union's jurisdiction. The Boardviewed that provision as "no provision for voluntaryresignation" and found such a provision no impedi-ment to the employees' attempted resignations.8In our view, the 10-day escape period and 60-daywaiting period contained in Respondent's constitu-tion is not significantly different from the provisionswe considered inBoeingandGeneral Gravure.Here,as in those cases, the provision imposes such narrowrestrictions as to amount, in effect, to a denial tomembers of a voluntary method of severing theirrelationshipwith the Union. In short, the present4 In its exceptions,GE joins the General Counsel in urging that the TrialExaminer erredin rejectingthis theoryHowever, GEalso maintains thatthe Trial Examiner was correctin findingRespondent's conductunlawfulbecause it contravenedthe terms of the strikesettlementagreement In viewof our disposition of this case,we finditunnecessaryto reachthatissue, andwe expressno opinion on the Trial Examiner'sfindings andconclusionsthereonMoreover,for the samereason, we find it unnecessary to decidewhetheror not that issue wasfully litigated5Booster Lodge No 405,InternationalAssociation ofMachinists andAerospaceWorkers, AFL-CIO (The Boeing Company),185 NLRB No 23,enfd in pertinentpart 459 F 2d 1143 (C A D C )provision does not make it possible for a member toavail himself of the "strategy" of leaving the Unionas recognized by the Board inBoeing9and envi-sioned by the Supreme Court inScofieldwhen itstated that,. . . under this dual approach, Sec. 8(b)(1)leaves a union free to enforce a properly adoptedrulewhich reflects a legitimate union interest,impairs no policy Congress has imbedded in thelabor laws, and is reasonably enforced againstunion members who are free to leave the unionand escape the rule.iOWe cannot view union members as being "free toleave the union" when their right to leave is asnarrowly restricted as it is here. We need not passupon the broader question of whetheranyprovisionin a union's constitution or bylaws which purports toregulate the means or timing of resignations wouldhave to yield to the members' freedom to leave theunion within the meaning ofScofield.It is sufficientin this case to hold that the very limited escape routecontained in Respondent's constitution is inadequatemeaningfully to distinguish the facts here from thosewe found to establish a violation of Section8(b)(1)(A) inBoeingandGeneral Gravure.Accordingly,we find that Respondent violatedSection 8(b)(1)(A) of the Act by levyingfines againstCharging Parties Hatten and Laughlin.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby adoptsas itsOrder therecommended Order of the Trial Examiner, asmodified below, and hereby orders that Respondent,International Union, United Automobile, Aerospaceand Agricultural Implement Workers, UAW, and itsLocal No. 647, its officers,agents,and representa-tives, shall take the action set forth in the TrialExaminer's recommended Order, as modified.1.Substitute the following for paragraph 1(a) ofthe recommended Order:c"(a) Imposing fines against the individual ChargingParties or others similarly situated on the basis oftheir crossing established picket lines of the Unionsubsequent to their resignation from the Union."6Alternate resignation dates are provided for in the event the memberhas executed a checkoff authorization or checkoff has been provided for inthe contract See fn.3, supraHowever, in this case there is no evidence toshowwhether ornot the alternative date wouldapplyto either Hatten orLaughlin.ILocal 205,Lithographersand Photoengravers InternationalUnion,AFL-CIO (The GeneralGravure ServiceCo, Inc),186NLRB No 698AccordN L R B vMechanicaland AlliedProductionWorkers, Local444, AFL-CIO,427 F.2d 883 (C A I)9The Boeing Company, supraat fn 510Scofield v NLRB ,394 U S 423 610DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Substitute the attached notice for the TrialExaminer's notice.APPENDIXNOTICE TO EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby rescind the fines heretofore leviedagainst Jerrilyn Hatten and Clifford Laughlin forhaving crossed the picket line at General ElectricCompany, Evendale, Ohio, on and after January19, 1970.WE WILL NOT assess fines against any individu-al for any conduct engaged in subsequent to thatindividual's resignation from membership.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise oftheir rights under the National Labor RelationsAct, as amended.DatedByINTERNATIONAL UNION,UNITED AUTOMOBILE,AEROSPACE ANDAGRICULTURALIMPLEMENT WORKERS,UAW, AND ITS LOCALNo. 647(Labor Organization)(RepresentativeTitle)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Federal Office Building, Room 2407,550 Main Street, Cincinnati, Ohio 45202, Telephone513-684-3686.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM J. BROWN, Trial Examiner: This proceedingunder Section 10(b) of the National Labor Relations Act,as amended, hereinafter referred to as the Act, came on tobe heard at Cincinnati, Ohio, on March 22, 1971. Theoriginal charge of unfair labor practices was duly filed onAugust 3, 1970,1 and the complaint herein was issued onFebruary 4, 1971, by the General Counsel of the NationalLabor Relations Board acting through the Board's Region-alDirector for Region 9. It alleged, in addition tojurisdictionalmatter, the commission of unfair laborpractices within the scope of Section 8(b)(1)(A) of the Act.The Respondent, hereinafter sometimes referred to as theInternationalUnion and Local 647, has denied thecommission, of they unfair) labor) practices alleged.At the hearing the parties appeared and participated asnoted above with full opportunity to present evidence andargument on the issues. Subsequent to the close of thehearing briefs were received from the General Counsel, theRespondent labor organization and the Employer Charg-ing Party and have been fully considered. On the basis ofthe entire record herein and my observation of the solewitness called, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYER INVOLVEDThe employer here involved, hereinafter sometimesreferred to as the "Company," is a corporation organizedand existing under and by virtue of the laws of the State ofNew York. It maintains a plant at Evendale, Ohio, where itis engaged in the production of aircraft jet engines andelectrical products and appliances and whence, in the 12-month period preceding issuance of the complaint herein,it caused to be shipped directly in interstate commerce topoints outside the State of Ohio goods and materialsvalued in excess of $50,000. I find, and all parties agree,that the Company is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe pleadings and evidence establish and I find that theRespondent is a labor organization within the purview ofSection 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESOn November 9, 1969, a collective-bargaining agreementbetween the Company and the International Union foritselfand on behalf of its Local 647 expired, and theInternational and Local Union conducted an economicstrike and picketing against the Company from October 26,1969, until February 16, 1970. During the period of thepicketing,Hatten and Laughlin, the individual ChargingParties, on January 19, sent letters of resignation of theirmemberships and thereafter crossed the Union's picketline.On February 15 the Company and Respondent Unionexecuted an agreement in settlement of their dispute andproviding,inter aka,that neither the Company nor theUnion would discriminate against any employee on thebasis of participation or nonparticipation in the strike. Inmid-June the Union levied fines against Hatten andLaughlin based on their action in crossing the picket lineon January 20 and thereafter.The Respondent Union defends its action on the basis ofprovisions of the International constitution and the localIDates hereinafter,unless otherwise indicated,relate to the calendaryear 1970 LOCAL 647, UNITED AUTOMOBILEWORKERSbylaws to the effect that a union member may resignmembership only by written notice within the 10-dayperiod preceding the Unions' fiscal year end.2 GeneralCounsel takes the position that the constitutional provi-sions relating to resignation from union membership areunduly restrictive and invalid under the doctrine ofGeneralGravure Service Co.,186NLRB No. 69. That decision,however, related to union constitutional provisions pre-cluding membership resignation so long as the employee-member remained employed within the trade jurisdictionof the international union involved.It isthus inapplicableto the present circumstances and presents totally differentconsiderations of policy.As noted above, the strike settlement agreement con-tained the provision that the Union would not discriminateagainstemployeeson the basis of participation ornonparticipation in the strike. The strike settlementagreement was itself the fruit of collective bargaining andas such of the highest dignity under the Act whosefundamental policy is to encourage the practice andprocedure of collective bargaining. By the imposition ofthe fines here involved against employees Hatten andLaughlin, the Respondent Union has sought to undercutthe process and practice of collective bargaining and hasengaged in the unfair labor practices alleged in thecomplaint.Local 12419, International Union of District 50,United Mine Workers of America (National Grinding WheelCompany, Inc.),176 NLRB No. 89.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent Union set forth insection III, above, and there found to constitute unfairlabor practices, occurring in connection with the businessoperations of the Company as set forth in section I., above,have a close, intimate and substantial relation to trade,traffic, and commerce among the several States and tend tolead to labor disputes burdening and, obstructing suchcommerce and the free flow thereof.V. THE REMEDYIn view of the findings set forth above to the effect thattheRespondentUnion has engaged in unfair laborpractices affecting commerce, it will be recommended thatitbe required to cease and desist therefrom and take suchaffirmative action as appears necessary and appropriate toeffectuate the policies of the Act.On the basis of the foregoing findings of fact and uponthe entire record in this case, I make the following:2The Union's fiscal year corresponds with the calendar year3 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.4 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the wordsin thenotice reading "Posted by611CONCLUSIONS OF LAW1.The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Respondent is a labor organization within thepurview of Section 2(5) of the Act.3.By imposing fines against Charging Parties Hattenand Laughlin in breach of the strike settlement agreement,Respondent has engaged in unfair labor practices definedin Section 8(b)(1)(A) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:3ORDERRespondent, International Union, United Automobile,Aerospace and Agricultural Implement Workers, UAW,and its Local No. 647, shall:1.Cease and desist from:(a) Imposingfinesagainst the individual charging partiesor others similarly situated on the basis of their crossingestablished picket lines of the Union where such imposi-tioncontravenes the terms of a collective-bargainingsettlement agreement with the Employer.(b) In any like or related manner restraining or coercingemployees in the exercise of rights guaranteed by Section 7of the Act.2.Take the following affirmative action which appearsnecessary and appropriate to effectuate the policies of theAct:(a)Rescind the fines assessed upon the individualCharging Parties and inform each Charging Party bywritten communication of such rescission.(b) Post at its Sharonville, Ohio, offices, in conspicuousplaces, including all places where notices to members arecustomarily posted copies of the attached notice marked"Appendix."4 Copies of said notice, on forms provided bythe Regional Director for Region 9, after being duly signedby Respondents, shall be posted by Respondents immedi-ately upon receipt thereof and maintained thereafter for aperiod of 60 consecutive days. Reasonable steps shall betaken by Respondents to ensure that said notices are notaltered, defaced or covered by other material.(c)Deliver to the Board's Regional Director for Region 9copies of the aforesaid notice for posting by the Companyon its premises herein involved, if the Company desires soto post on bulletin boards customarily used for notices toemployees in the unit here involved.(d) Notify the Regional Director for Region 9, in writing,within 20 days5 from receipt of this Decision, what stepshave been taken to comply with the terms hereof.Order of the NationalLabor Relations Board"shall be changed to read"Postedpursuant to a Judgment of the United StatesCourt of Appealsenforcingan Order of the National LaborRelations Board "5 In the eventthat thisrecommendedOrder is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read"Notifythe RegionalDirectorfor Region 9, in writing,within 20 days fromthe dateof this Order,what steps the Respondent has takento complyherewith."